Exhibit 99.1 FOR IMMEDIATE RELEASE: CONTACT: Robert K. Chapman July 24, 2009 United Bancorp, Inc. 734-214-3801 UNITED BANCORP, INC. ANNOUNCES SECOND QUARTER 2009 RESULTS TECUMSEH, MI – United Bancorp, Inc. (UBMI) reported that additions to the Company’s provision for loan losses and an FDIC special assessment resulted in a net loss of $762,000, or $.20 per share for the quarter ended June 30, 2009, compared to net income of $1.7 million or $.33 per share for the same quarter of 2008. Net loss for the first six months of 2009 was $5.46 million, or $1.16 per share, compared to net income of $3.58 million, or $.70 per share for the same period of 2008. Second quarter 2009 results of operations for the Company included record levels of net interest income and noninterest income. Robert K. Chapman, President and Chief Executive Officer of the Company, indicated that the Company’s earnings before taxes and provision for loan lossesof $3.9 million for the most recent quarter was up from $3.1 million for the first quarter of 2009, and reached the highest level in several quarters. He commented that this reflects the strength of key components of the Company’s longer-term earnings power. Chapman noted that net interest income for the second quarter improved by 7.1% over the same quarter of 2008 and 4.1% year to date. Increased residential mortgage volume has resulted in year to date growth in noninterest income of 20.4% compared to the same period of 2008, while noninterest expenses excluding the charge for goodwill impairment, increased costs of FDIC Insurance and expenses related to ORE property, were up 5.3%. Included in expenses for the most recent quarter of 2009 was an FDIC special assessment of $405,400. Mr. Chapman commented that United continues to be proactive in addressing its credit issues. Additions to the Company’s provision for loan losses of $5.40 million for the quarter reflect continuing economic stresses in the Company’s markets. The current quarter’s provision is up from $1.65 million for the second quarter of 2008, but was improved from the first quarter 2009 level of $6.87 million. He indicated the Company’s nonperforming loans at June 30, 2009 have declined from March 31, 2009, and the coverage ratio of allowance to nonperforming loans improved compared to both the first quarter of 2009 and the second quarter of 2008. Chapman noted that United continues to grow and to support its communities. Consolidated assets of the Company have increased by $84.2 million in the past twelve months, reaching $883.1 million at June 30, 2009. Total loans reached $677.6 million, and deposits grew to $751.3 million at the end of the most recent quarter. Total deposits increased by $82.2 million in the past year, with $41.7 million of that growth in the first six months of 2009. About United Bancorp, Inc.
